Citation Nr: 1444087	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for avascular necrosis of the left shoulder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for avascular necrosis of the right hip.

3.  Entitlement to service connection for a left shoulder disorder to include avascular necrosis, secondary to hepatitis C.

4.  Entitlement to service connection for a right hip disability to include avascular necrosis; secondary to hepatitis C.

5.  Entitlement to service connection for a psychiatric disorder to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in February 2010 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2013 the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

[The issues of entitlement to a higher rating for hepatitis C and entitlement to a total rating based on individual unemployability (TDIU) are the subject of a separate panel decision by the Veterans Law Judge and Acting Veterans Law Judge who conducted hearings in that matter, as well as a third Veterans Law Judge.  Adjudication of the TDIU claim is deferred until all pending claims for service connection have been resolved as the issue is inextricably intertwined with the resolution of those appeals].

Although a claim for service connection for depression was certified to the Board, given the varying diagnoses of record, the Veteran's claim is one for service connection for a psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for avascular necrosis of the right hip and left shoulder and a psychiatric disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2006, the Board denied service connection for left shoulder avascular necrosis and right hip avascular necrosis on the grounds that neither disorder was incurred during active duty service.

2.  Evidence received since the November 2006 Board decision relates to an unestablished fact necessary to substantiate the respective claims, is not cumulative or redundant of the evidence previously considered, and triggers VA's duty to assist by providing a medical opinion.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for avascular necrosis of the left shoulder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for reopening the claim for service connection for avascular necrosis of the right hip have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen previously denied claims of service connection for avascular necrosis of the left shoulder and right hip.

In a rating decision dated in May 2002, the RO denied service connection for avascular necrosis, left shoulder and right hip; on the grounds that neither disorder was incurred in service or manifested within a presumptive period.  The Veteran appealed.  In a decision dated in November 2006, the Board also denied service connection for left shoulder and right hip avascular necrosis on the grounds that neither disorder was incurred during active duty service.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the instant petition to reopen the claim in September 2010.  

Evidence added to the record since the November 2006 Board decision includes, in pertinent part, the Veteran's August 2013 contention that his avascular necrosis is caused or aggravated by his service-connected hepatitis C.  See Board Hearing Transcript, p. 3.  The Veteran's attorney also submitted an October 2009 internet article entitled "The Relationship between Hepatitis C and Vascular Disease," in September 2013.  

This evidence is new as it was not previously submitted to agency decisionmakers.  This evidence is also material as it triggers VA's duty to assist by providing a medical opinion and relates to a previously unestablished fact, namely, service connection under a different theory of entitlement.

New and material evidence having been presented, the claims are reopened.  The reopened claims are further addressed in the remand section.


ORDER

The claim of entitlement for service connection for avascular necrosis, left shoulder, is reopened; to this limited extent only, the appeal is granted.

The claim of entitlement for service connection for avascular necrosis, right hip, is reopened; to this limited extent only, the appeal is granted.


REMAND

With regard to the claims for service connection for left shoulder and right hip avascular necrosis, during his August 2013 Board hearing the Veteran stated that his avascular necrosis was caused or aggravated by his hepatitis C because his hepatitis C "slows up [his] circulation."  See Board Hearing Transcript, p. 14.  

Additionally, in the August 2013 brief submitted by the Veteran's attorney, it is contended that the left shoulder avascular necrosis is secondary to the right hip avascular necrosis.  

A VA examination is necessary to determine whether the Veteran's left shoulder and right hip avascular necrosis is secondary to his service-connected hepatitis C.  The RO must also send the Veteran VCAA notice advising him of the information and evidence needed to substantiate a claim of service connection for left shoulder and right hip avascular necrosis on a secondary basis.  

The Veteran also seeks service connection for a psychiatric disorder, which he posits may also be due to his service-connected hepatitis C.  On VA examination in December 2009 an examiner stated that the Veteran's depression was not due to his hepatitis C because "although his issues with hepatitis C . . . contribute to his current depression, his symptomatology is not persistent and does not meet criteria for his mental condition to be considered 'due to medical illness'."  However, VA medical records compiled since that time include a diagnosis of rule out depression due to general medical condition and/or chronic pain (see, e.g., VA psychiatric treatment records dated in October 2012).  

In light of the record, the Veteran is to be afforded a new VA examination to determine whether any current psychiatric disorder is related to the service-connected hepatitis C (or to any other disability that may be granted while the case is on remand).

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice to the Veteran that apprises him of the information and evidence needed to substantiate a claim of service connection for left shoulder and right hip avascular necrosis on a secondary basis.

2.  Contact the Veteran and his attorney and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim on appeal.  Obtain copies of all medical records not already of record, including any pertinent VA treatment records dated since August 2013.  Any negative response must be in writing and associated with the claim file.  

3.  Then, schedule the Veteran for an appropriate VA examination by an appropriate medical professional regarding his claims for service connection for left shoulder and right hip avascular necrosis.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All indicated tests, including appropriate clinical tests, must be done, and all findings reported in detail.  

a) The examiner is to provide an opinion as to whether it is at least as likely as not that right hip avascular necrosis had onset in service; or, is related to his active service, or is caused by or aggravated by the service-connected hepatitis C. 

The examiner should consider that the Veteran asserts his right hip avascular necrosis began in service as a result of wearing heavy combat boots and that he has had pain in his right hip/leg since service.

b) The examiner is also to provide an opinion as to whether it is at least as likely as not that left shoulder avascular necrosis had onset in service; or, is related to his active service; or, is caused or aggravated by either the right hip avascular necrosis or by the service-connected hepatitis C. 

The term aggravation means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner should consider the Veteran's assertion that his avascular necrosis of the hip and shoulder is caused or is aggravated by his hepatitis C because hepatitis C slows the circulation of blood, and the October 2009 article on "The Relationship between Hepatitis C and Vascular Disease."

A complete rationale for all opinions must be provided.  
If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to provide an opinion as to whether it is at least as likely as not that any psychiatric disorder found on examination had onset during service; or, is related to service; manifested within a year of discharge from service; or, is either caused or aggravated by the Veteran's service-connected hepatitis C (or any other disability for which service connection is granted).  

In offering this assessment, the examiner must not only discuss the disorders diagnosed on current examination, but any psychiatric disorder diagnosed during this appeal (i.e., depressive disorder, major depressive disorder, depression, and dysthymia).

The term aggravation means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  After completion of all of the above and any other development deemed necessary, readjudicate the appeal.  If any benefit remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


